Title: To James Madison from William Lee, 30 December 1805 (Abstract)
From: Lee, William
To: Madison, James


          
§ From William Lee. 30 December 1805, Bordeaux. “By the mail of to day it appears that the Russians are in full march home with their Emperor at their head: That the king of Prussian, has accommodated his differences with Napoleon, and accorded him permission to march a division of his troops, through his territory in order to attack the English. That the negotiations for the peace, on the continent are far advanced, and that the Emperor of the French, is expected at Paris between the first and tenth of January.
          “The Rochfort Squadron called the invisible fleet, have returned into port after having destroyed a large number of British merchantmen, and several neutrals, among which I find the Brig Minerva of NewYork commanded by Capt. Salter and owned by Ebenr. Stevens of that City.

          “The Bank bills of Paris that had a few weeks Since experienced a depreciation of ten PCen⟨t⟩; are nearly at par, and letters from that City would lead us to believe, that there exists a faint glimmering of the restoration of Mercantile cred⟨it⟩; but the distressing failures that are daily taking place in this City, and its neigbourh⟨ood⟩; mark the contrary. I have been instrumental in saving the last week, upwards of three hundred thousand francs, belonging to Citizens of the U States.
          “By this Vessel I have the honour to forward you a file of the Moniteur. My last respects were of the 20th & 25th.”

        